DETAILED ACTION
This action is in response to the amendment filed on December 4, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84 (a) (2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

The patent or application file contains at least one drawing executed in color. Gray colorations do not qualify as black and white. Black and white drawings are required in utility patent applications. India ink, or its equivalent that secures solid black lines, must be used for drawings. See MPEP § 608.02(c). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b).
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on September 17, 2020, January 08, 2021 and March 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Response to Arguments
2.	Applicant’s arguments dated December 4, 2020, regarding USC 103 rejection of claims have been considered and the examiner has added the Gardner reference has been added to address the amended claim limitations argued. The office action below provides the detailed mapping to relevant sections of the Gardner reference. Applicant argues that ““wherein the extraction rule includes one or more instructions specifying how to extract a field type for the first field, and wherein the field type for the first field is extracted when the field name is a common field name associated with different types of field-searchable events containing equivalent data items.”
Newly added reference Gardner et al., teaches data extraction and managing data for the creation of multi-relational ontologies and includes storing rules regarding the concept types, the relationship types that may exist in an ontology, the specific relationship types that may exist for concept types, and the types of properties that those concepts and relationships may have.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-18 and 20-32 are being rejected under 35 U.S.C. 103 as being unpatentable over Millsap et al. (US 2010/0100562 A1) in view of Leonard et al. (2015/0278153 A1) in view of Subrahmanyam et al. (US 2011/0066585 A1) and further in view of Gardner et al. (US 2006/0053174 A1).
Regarding claim 1, Millsap discloses “A method comprising: identifying a set of field-searchable events matching criteria of an initial search query, wherein each of the field-searchable events” (See abstract, [0014] and [0042]) (The method comprises retrieving dimensions from a database, retrieving metrics from said database, retrieving dates from said database, creating user selectable menus, dynamically generating a query based on user selections in said user selectable menus, receiving the results of said query, and dynamically generating a chart from said results. The user can set a time period for analysis. Drill down and drill across features allow a user to navigate from one dimension set or database to another. This allows a user to instantly compare and contrast related or more detailed charts or reports.)
“causing display of an interactive graphical user interface (GUI) that includes one or more interactive elements enabling a user to define a report for comprising information relating to the set of field-searchable events, each interactive element enabling processing or presentation of information in the set of field-searchable events using one or more fields in the set of fields;” (See [0042] and [0052]) (The method comprises retrieving dimensions from a database, retrieving metrics from said database, retrieving dates from said database, creating user selectable menus, dynamically generating a query based on user selections in said user selectable menus, receiving the results of said query, and dynamically generating a chart from said results. Sub-module 808 uses the records from module 820 to create and label the interactive elements of the charts of the dashboard 805 and also passes them to module 810 which creates the charts from the database records.)
“receiving, via the GUI, a report definition indicating how to report information relating to the set of field-searchable events; and generating, based on the report definition, a report comprising information relating to the field-searchable events.” (See [0040]) (FIG. 5 is a representation of a dashboard 501 produced by an embodiment of the present invention. In this embodiment the dashboard 501 is produced in a web browser connected to the internet. The report of the figure is expressed in a Pareto chart 500 displayed on the dashboard 501. The report could also be expressed in other types of charts. In the preferred embodiment chart type is selected by the user from a menu prior to accessing the dashboard 501. In addition, the user could change the chart type from the dashboard using a chart menu 502. In the preferred embodiment reports are expressed through Pareto, bar, pie and line charts.)
But, Millsap does not explicitly disclose “includes a portion of raw machine data that is associated with a time, the raw machine data reflecting activity in an information technology environment; However, Leonard teaches “includes a portion of raw machine data that is associated with a time, the raw machine data reflecting activity in an information technology environment;” (See [0028]) (FIG. 1 is a block diagram depicting a computer-implemented time series exploration system. A time series exploration system 102 facilitates the analysis of unstructured time stamped data, such as raw data related to a physical process, in order to generate structured hierarchical time series data for a hierarchical time series application. For example, the time series exploration system 102 may receive unstructured (e.g., raw time stamped) data from a variety of sources, such as product manufacturing or product sales databases. The unstructured data may be presented to the time series exploration system 102 in different forms such as a flat file or a conglomerate of data records having data values and accompanying time stamps. The time series exploration system 102 can be used to analyze the unstructured data in a variety of ways to determine the best way to hierarchically structure that data, such that the hierarchically structured data is tailored to a type of further analysis that a user wishes to perform on the data. For example, the unstructured time stamped data may be aggregated by a selected time period (e.g., into daily time period units) to generate time series data and structured hierarchically according to one or more dimensions (attributes, variables).
But Millsap in conjunction with Leonard does not explicitly disclose “identifying a set of fields, each field present in one or more field-searchable events in the set of field-searchable events; identifying, based on a field name of a first field in the set of fields, an extraction rule for the first field; extracting, using the extraction rule, a value for each the first field included in the portion of raw machine data included in each of the one or more identified set of field-searchable events,” However, Subrahmanyam  teaches “identifying a set of fields, each field present in one or more field-searchable events in the set of field-searchable events; identifying, based on a field name of a first field in the set of fields, an extraction rule for the first field; extracting, using the extraction rule, a value for each the first field included in the portion of raw machine data included in each of the one or more identified set of field-searchable events,” (See [0013]-[0015]) (The parameter file creator receives an unstructured event, determines a regular expression that extracts token values from the unstructured event, determines mappings from the extracted tokens to the fields of a schema, receives user input that customizes the regular expression and/or the mappings, and outputs a parameter file. That parameter file can then be used with a parameterized normalized event generator to generate a normalized event based on an unstructured event. This parameter file creator uses the probabilistic mapper. The appropriate regex is appended to the regex within the parameter file. Since the token value is to be extracted, and not merely matched, the appropriate regex is surrounded by parentheses before appending it to the regex within the parameter file. Suggested field mappings for that token are stored. If the token should be treated as a literal, then the Value of the token is appended to the regex within the parameter file. After all of the tokens have been processed, the user is presented with a "suggested parse" that reflects a) the regular expression in the current parameter file and b) the stored suggested field mappings. At that point, the user can modify the suggested parse by selecting, from among the stored suggested field mappings, one field mapping for each token that was treated as a variable. The user can also modify the regex that was automatically generated. For example, the user can change a literal to a variable or vice versa. The modified regex can then be applied to the unstructured event in order to extract token values and determine field mappings. After the user is satisfied, the selected token mappings are added to the parameter file.)
But Millsap does not explicitly disclose “wherein the extraction rule includes one or more instructions specifying how to extract a field type for the first field, and wherein the field type for the first field is extracted when the field name is a common field name associated with different types of field-searchable events containing equivalent data items;”
However, Gardner teaches “wherein the extraction rule includes one or more instructions specifying how to extract a field type for the first field, and wherein the field type for the first field is extracted when the field name is a common field name associated with different types of field-searchable events containing equivalent data items;” (See [0018], [0021]-[0023]) (Includes selecting a corpus of documents containing information relevant to a targeted knowledge domain, extracting assertions and their constituent concepts and relationships from the corpus, and storing the assertions, wherein the extraction processes may rules. Data sources may also include one or more searches of locally or remotely available information stores, including, for example, hard drives, email repositories, shared files systems, or other information stores a data extraction module may be used to extract data, including assertions, from one or more specified data sources. Different data sources may be specified. The rules engine, and rules included therein, may be used by the data extraction module for this extraction.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine the Millsap, Leonard, Subrahmanyam and Gardner references in order to effectively analyze and use data for reporting, correlation, extraction and management in multi-relational ontology. Gardner [002]
	Regarding claim 2, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein at least one of the one or more interactive elements of the GUI is configured to enable a user to select a field of the set of fields identified and define one or more reporting criteria based on the selected field.” (See [0044]) (Element 518 is a clickable button on the dashboard 501 that allows a user to make an observation or comment. A pop up window opens where the user can input a title and short comment. The title and comment are saved along with the parameters used to create the report.)
Regarding claim 3, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein at least one of the one or more interactive elements of the GUI comprises a filter element configured to enable the user to select a field of the set of fields identified for use in further filtering the set of field-searchable events based on values for the field.” (See [0042]) (Menu 514 is used to set the ranking method, and determines whether the report displays results that have the most, or the least, of a given metric. Menu 516 sets the number of results to return in a report. By using menus 514 and 516 together the user can specify how many records a report should contain, and whether those records should be drawn from the top or bottom of the range. It should be noted that the search results are generated by performing an SQL query for given criteria which inherently filters results from identified tables which match a specific filter requirement. (See also Fig. 3a and [0051])
Regarding claim 4, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein at least one of the one or more interactive elements of the GUI comprises a splitting element configured to enable the user to select a field of the set of fields identified for use in grouping events by values for the field.” (See [0016] and [0054])  (The present system can dynamically group sets of records into different strata for ease of comparison in a pie chart or bell curve chart. FIG. 9 illustrates an alternative illustration of the functional elements of the present invention. A database 902 contains multiple tables, "Data Mart 1, Table 1," 904, "Data Mart 2," 906, "Data Mart 3," 908 etc. The Display Dashboard 910 contains any charts 912 that have been generated, parameters 914 for the menus, an observation or commenting function 916.)
Regarding claim 5, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein at least one of the one or more interactive elements of the GUI is configured to enable the user to select an aggregate to be determined for a field of the set of fields identified.” (See [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function.)
Regarding claim 6, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising causing display of the report.” (See Fig. 5)
Regarding claim 7, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising causing display of the report in an interactive GUI comprising interactive elements that enable the user to modify the report definition.” (See Fig. 5 and Fig. 7)
Regarding claim 8, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the report comprises some or all of the values for the fields.” (See Fig. 5 and Fig. 7)
Regarding claim 9, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the report comprises a table comprising some or all of the values for the fields.” (See [0035) (Database table 108 is shown in FIG. 3, with database name 110, database parameters 112, numerical attribute 114, text attribute 116, date attribute 118, columns 120, and rows 122.)
Regarding claim 10, Millsap in view of Leonard further in view of Subrahmanyam discloses “The method of claim 1, wherein the report comprises a table comprising one or more r Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses ows and one or more columns, wherein each of the one or more rows corresponds to a unique value for a particular field, and wherein each of the one or more columns corresponds to an aggregate and each row of the column corresponds to a value for the aggregate for the unique value corresponding to the respective row.” (See [0035) (Database table 108 is shown in FIG. 3, with database name 110, database parameters 112, numerical attribute 114, text attribute 116, date attribute 118, columns 120, and rows 122.)
Regarding claim 11, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the report comprises an aggregate calculated using data from the set of field-searchable events.” (See [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function.)
Regarding claim 12, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the report comprises an aggregate calculated using data from the set of field-searchable events, and wherein the aggregate comprises at least one of the following: a count, a sum, an average, a maximum, a minimum, a standard deviation, a list of distinct values, a count of distinct values, a first value, a last value, a duration, or an earliest value, or a latest value.” (See Fig. 7, [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function.)
Regarding claim 13, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the report comprises a visualization of data from the set of field-searchable events.” (See Fig. 5 and Fig. 7)
Regarding claim 14, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the report comprises a visualization of data from the set of field-searchable events, wherein the visualization comprises a graphical depiction of at least one of the following: a table, a chart, a graph, or a gauge.” (See Fig. 3 - Fig. 7)
Regarding claim 15, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the report definition specifies additional filtering criteria for one or more of the set of fields that exists in the set of field-searchable events, and wherein the report comprises a subset of the set of field-searchable events identified by filtering the set of field-searchable events based on the additional filtering criteria.” (See [0042]) (Menu 514 is used to set the ranking method, and determines whether the report displays results that have the most, or the least, of a given metric. Menu 516 sets the number of results to return in a report. By using menus 514 and 516 together the user can specify how many records a report should contain, and whether those records should be drawn from the top or bottom of the range. It should be noted that the search results are generated by performing an SQL query for given criteria which inherently filters results from identified tables which match a specific filter requirement. (See Fig. 3a and [0051])
Regarding claim 16, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the report definition specifies additional filtering criteria for one or more of the set of fields that exists in the set of field-searchable events, and wherein the report comprises an aggregate calculated using data from a subset of the set of field-searchable events identified by filtering the set of field-searchable events based on the additional filtering criteria.” (See Fig. 3a, [0042], [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function. Menu 514 is used to set the ranking method, and determines whether the report displays results that have the most, or the least, of a given metric. Menu 516 sets the number of results to return in a report. By using menus 514 and 516 together the user can specify how many records a report should contain, and whether those records should be drawn from the top or bottom of the range. It should be noted that the search results are generated by performing an SQL query for given criteria which inherently filters results from identified tables which match a specific filter requirement.)
Regarding claim 17, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the report definition specifies additional filtering criteria for one or more of the set of fields that exists in the set of field-searchable events, and wherein the report comprises a visualization generated using data from a subset of the set of field-searchable events identified by filtering the set of field-searchable events based on the additional filtering criteria.” (See Fig. 5 and Fig. 7)
Regarding claim 18, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein identifying a set of fields comprises:  using a configuration file to identify fields for one or more of the set of field-searchable events, wherein the set of fields comprises the fields identified using the configuration file.” (See [0010]) (Upon selecting a database, the system populates the remaining menus with chart types and dimensions, metrics and dates present in the database. By selecting these parameters in the related menus the user can dynamically create new reports or charts for their review. In the preferred embodiment, a new report or chart is dynamically generated each time a user alters a menu selection.)	
Regarding claim 20, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein identifying the set of fields further comprises automatically selecting fields from fields of the matching events.” (See [0011] and [0048] (Dynamic reports are generated through fully parameterized search queries. The system uses each menu selection as a parameter of a search query to retrieve the appropriate records from the database. A calculation could be the automatic stratification of data into sets for ease of analysis.)	
Regarding claim 21, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein identifying the set of fields comprises identifying one or more fields that exists in at least a threshold percentage of the set of field-searchable events.” (See Fig. 5)
Regarding claim 22, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein identifying the set of fields comprises receiving manual selection of the set of fields from fields of the set of field-searchable events, wherein the identified set of fields comprises the manually selected fields.” (See [0039] and [0040]) (The Dashboard template 124 processes end-users input selection through the input processor 128 which passes along the input information to SQL 130. Chart type is selected by the user from a menu prior to accessing the dashboard. In addition, the user could change the chart type from the dashboard using a chart menu 502.)
Regarding claim 23, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein identifying the set of fields comprises: causing display of a second interactive GUI comprising a listing of fields of the set of field-searchable events; and receiving selection of one or more of the fields of the listing of fields, wherein the identified set of fields comprises the one or more fields selected from the listing of fields.” (See Fig. 5 and Fig. 7)
Regarding claim 24, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the initial search query is submitted by a user via the user interface.” (See [0009]) (The user interacts with the system through a dashboard. A dashboard, broadly speaking, is a chart, graph, dial or other visual aid that communicates information to a user. In many instances dashboards incorporate many visual aids, some or all of which may be interactive and presented to the user through the display screen of a computer.)
	Regarding claim 25, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein generating the report comprises manipulating raw machine data associated with the set of field-searchable events.” (See [0010]) (Upon selecting a database, the system populates the remaining menus with chart types and dimensions, metrics and dates present in the database. By selecting these parameters in the related menus the user can dynamically create new reports or charts for their review. In the preferred embodiment, a new report or chart is dynamically generated each time a user alters a menu selection.)
	Regarding claim 26, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising:  storing the report definition in memory, wherein the report definition comprises the initial search query and the set of fields, and information indicating how to report information relating to the set of field-searchable events.” (See [0055]) (Parameters are stored when the information is saved. Those parameters are later accessed to form a display within which later users can access and view the chart generated by those parameters. Table and column mappings for database parameters are collected from the databases and stored so that the main database need not be accessed to determine these mappings, thus speeding up access and rendering of charts.)
Regarding claim 27, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising:  storing, in memory, a data model object comprising the initial search query and the set of fields.” (See [0055]) (Parameters are stored when the information is saved. Those parameters are later accessed to form a display within which later users can access and view the chart generated by those parameters. Table and column mappings for database parameters are collected from the databases and stored so that the main database need not be accessed to determine these mappings, thus speeding up access and rendering of charts.)
Regarding claim 28, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses ‘The method of claim 1, wherein identifying events matching criteria of an initial search query comprises employing late-binding schema.” (See [007] and [0036]) (Method allows the end-user to generate dynamic dashboards and reports for any database at the execution-run time level using dynamic fully parameterized SQL queries (late-binding). The present invention completely parameterizes SQL 104 and allows the user to pass the parameters at runtime during execution.)
As per claim 29, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected, including “A non-transitory computer readable storage medium encoding instructions thereon that, in response to execution by a processing device, cause the processing device to perform operations” (See [0021]) (FIG. 4 illustrates a block diagram of an exemplary system in accordance with the present invention.)
As per claim 30, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected, including “A system comprising: a non-transitory computer readable storage medium comprising program instructions; and a processing device configured to execute the program instructions” (See [0021]) (FIG. 4 illustrates a block diagram of an exemplary system in accordance with the present invention.)
Regarding claim 31, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising performing a lookup for the extraction rule in the rule base that maps the field name for a first field to the extraction rule.” (See [0013]-[0015]) (The parameter file creator receives an unstructured event, determines a regular expression that extracts token values from the unstructured event, determines mappings from the extracted tokens to the fields of a schema, receives user input that customizes the regular expression and/or the mappings, and outputs a parameter file. That parameter file can then be used with a parameterized normalized event generator to generate a normalized event based on an unstructured event. This parameter file creator uses the probabilistic mapper. 
Regarding claim 32, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The non-transitory computer readable storage medium of claim 29, wherein the executed program instructions further cause performing a lookup for the extraction rule in a rule base that maps the field name for the first field to the extraction rule.” (See [0013]-[0015]) (The parameter file creator receives an unstructured event, determines a regular expression that extracts token values from the unstructured event, determines mappings from the extracted tokens to the fields of a schema, receives user input that customizes the regular expression and/or the mappings, and outputs a parameter file. That parameter file can then be used with a parameterized normalized event generator to generate a normalized event based on an unstructured event. This parameter file creator uses the probabilistic mapper.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154